645 So.2d 1085 (1994)
Anthony VALENCIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-2229.
District Court of Appeal of Florida, Third District.
November 30, 1994.
Anthony Valencia, in pro. per.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., for appellee.
Before BARKDULL, COPE and GODERICH, JJ.
PER CURIAM.
Anthony Valencia appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He contends that he was subjected to vindictive sentencing for failure to accept a plea bargain and relies on Stephney v. State, 564 So.2d 1246 (Fla. 3d DCA 1990). The sentence in this case is within the limits authorized by law. It is clear that a claim of error leading up to the imposition of sentence does not render the sentence "illegal" for purposes of Rule 3.800(a). See State v. F.G., 630 So.2d 581, 583 (Fla. 3d DCA 1993), opinion adopted, 638 So.2d 515 (Fla. 1994); see also Judge v. State, 596 So.2d 73, 76-77 (Fla. 2d DCA 1991) (en banc), review denied, 613 So.2d 5 (Fla. 1992).
The trial court was also correct in denying credit for time served on house arrest. See Fernandez v. State, 627 So.2d 1 (Fla. 3d DCA 1993), review denied, 639 So.2d 977 (Fla. 1994).
Affirmed.